DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/313,796 on July 25, 2022. Please note Claims 1-12 are pending and have been examined. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 22, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 recites aspects of the first and second preset time length relating to a time length threshold Z0, etc, aspects of which are not taught by the prior art.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. ( US 2019/0220645 A1 ).

	Ding teaches in Claim 1:
	A method for driving an OLED touch-and-display device ( [0002] discloses a display apparatus and method for fingerprint recognition ), the OLED touch-and-display device including a display panel including a plurality of rows of pixels, a plurality of gate driving lines (GL), and a plurality of light-emission control lines (EM) in one-to-one correspondence ( Figure 8, [0048] discloses details on the OLED apparatus, notably a plurality of pixel units 400, arranged in rows, with gate driving lines and emission control lines. These are better illustrated in Figures 9a and 10 which shows aspects, such as Gate1, Gate2 and EM ), wherein the method comprises: 
dividing each display frame into at least one display period and at least one touch detection period which are alternated ( Figure 9B, [0066]-[0068] disclose two phases, fourth phase S4 which is the display emitting image content (see aspects of luminescence duration of the OLED being controlled) and fifth phase S5 which is the fingerprint acquisition phase (read as a touch detection period). As shown in Figure 9B, these are two distinct periods and alternate as each frame repeats. To clarify, phases S1-S4 all involve display aspects, such as initialization, charging, etc and for purposes of examination, are considered to be part of the claimed “display period” ); 
during each display period, generating sequentially-shifted gate driving signals and sequentially-shifted light-emission control signals, and sequentially applying the sequentially-shifted gate driving signals to at least a part of gate driving lines of the plurality of gate driving lines, and sequentially applying the sequentially-shifted light-emission control signals to at least a part of light-emission control lines of the plurality of light-emission control lines ( Figure 9B, [0063]+ disclose aspects of applying gate driving signals, such a  STV, CK1, CK2 and also applying enable signals of EM. Please note the sequencing/cascading of these signals throughout the periods (read as sequentially-shifted). In light of CK1, CK2, etc, various transistors are turned on, as described and the same reasoning is applied to EM. Figure 10 shows the output of these signals at the pixel circuit ); 
during each touch detection period, suspending generation of sequentially-shifted gate driving signals without suspending generation of sequentially-shifted light-emission control signals ( Figure 9B, [0068] discloses that during fingerprint recognition period S5, the EM signals are output in a square wave, whereas display signals are inactive/suspended. Again, S4 is where the OELD was outputting image content ); and 
during a period when a gate driving signal applied to a gate driving line corresponding to each row of pixels is of active level, maintaining a light-emission control signal applied to a light-emission control line corresponding to the row of pixels at inactive level. ( Figure 9B, [0064] discloses a second phase S2, etc. To clarify, the emission control signal/EM output is not active/enabled during the initial setup periods of the display period (rather, gate driving signals are active/enabled instead), but rather, after charging and when the OLED is ready to emit. At this point, the emission control/EM output is activated )

	Ding teaches in Claim 2:
	The driving method according to claim 1, wherein each gate driving signal is a pulse signal including one active level pulse in each display frame, and each light-emission control signal is a pulse signal including at least one inactive level pulse in each display frame ( Figure 9B shows the various gate driving signals having active levels, as described in [0063]+ as well as EM having an inactive level ), wherein, the sequentially-shifted gate driving signals and the sequentially-shifted light-emission control signal are generated in the following manner: generating the sequentially-shifted gate driving signals based on a first clock signal (GCK) ( Figure 9B details STV, with a similar functionality ), wherein a shift time length of the gate driving signals is equal to a first clock cycle of the first clock signal ( Figure 9B details CK1 and the shift from S1 to S2 ); generating the sequentially-shifted light-emission control signals based on a second clock signal (EMCK) ( Figure 9B shows EM clock signals which affect EM OUTPUT. [0068] discloses details on CK1 ), wherein a shift time length of the light emission control signals is equal to a second clock cycle of the second clock signal, wherein the first clock cycle is less than the second clock cycle. ( Figure 9B, please note S5 with a longer duration than S1 ) 

	Ding teaches in Claim 3:
	The method according to claim 2, wherein, during a period when a gate driving signal applied to a gate driving line corresponding to each row of pixels is of active level, maintaining a light-emission control signal applied to a light-emission control line corresponding to the row of pixels at inactive level, comprises: 
setting a first light-emission control signal applied to a light-emission control line corresponding to a first row of pixels to inactive level at a preset time point, and maintaining the first light-emission control signal at inactive level; setting a first gate driving signal applied to a gate driving line corresponding to the first row of pixels to active level, after a first preset time length elapses from the preset time point; and during a period when the first gate driving signal is of active level, maintaining the first light-emission control signal at inactive level, wherein, the sequentially-shifted light-emission control signals are generated from the first light emission control signal based on the second clock cycle, and the sequentially-shifted gate driving signals are generated from the first gate driving signal based on the first clock cycle. ( As disclosed above, during S1 to S4, i.e. display driving aspects, the emission EM is inactive at times, notably during S2 in which there is no image content to be emitted. Thus, there is an inverse relationship of the gate driving signals and the emission, with one being active and the other being inactive. This relationship is also true in the reverse at times as well, as shown in Figure 9B. Please note [0063]-[0068] for details on how these timings to the transistors are based on the clock signals being high or low as it impacts which transistors are turned on and off )
	
	Ding teaches in Claim 8:
	The method according to claim 1, wherein the OLED touch display device further includes a touch sensitive layer comprising a plurality of touch sensitive cells, wherein each display frame is divided into a plurality of display periods and touch detection periods which are alternated, wherein, the method further comprises: completing touch detection operation for at least a part of the plurality of touch sensitive cells within each touch detection period. ( Figure 3, [0032] discloses photosensitive devices which are used for fingerprint recognition, i.e. touch sensitive layer with electrodes/cells. Figure 9B shows the alternating display and fingerprint periods, which repeat each frame )

	Ding teaches in Claim 9:
	The method according to claim 1, wherein each display frame is divided into a plurality of display periods and touch detection periods which are alternated, and the display frame sequentially comprises a first display period, a first touch detection period, a second display period and a second touch detection period, generating sequentially-shifted gate driving signals for a first number of rows of pixels in the first display period; generating sequentially-shifted gate driving signals for a second number of rows of pixels in the second display period; wherein the second number of rows of pixels are immediately after the first number of rows of pixels. ( Figure 8 shows the EM GOA registers for each row of pixels. Figure 9B shows the alternating display and fingerprint recognition periods, which repeat each frame, leading a first display period, a first touch detection period and then repeating, meaning a second display period and a second touch detection period. Again, Figure 8 show shows the rows of pixels and given the cascading stage nature of the EM GOA units, the immediately subsequent pixel row would be output after the preceding one )

	Ding teaches in Claim 10:
	The method according to claim 1, wherein the display panel further comprises a plurality of data lines for writing display data to each column of pixels. ( Figure 8, [0069] disclose a plurality of reading signal lines 200. Figure 10, [0057] disclose a date signal of a data signal end Date )

	Ding teaches in Claim 11:
	A driving circuit for a display panel in an OLED touch display device, the display panel including a plurality of rows of pixels, a plurality of gate driving lines (GL), and a plurality of light emission control lines (EM), which are in one-to-one correspondence, the driving circuit being designed to execute the method according to claim 1. ( As disclosed above, Figure 8 shows the display apparatus which comprises a plurality of rows of pixels, a plurality of gate line and emission lines (both of these aspects are better shown in Figure 10), in a one-to-one correspondence, i.e. each pixel as gate and emission aspects )

	Ding teaches in Claim 12:
	An OLED touch-and-display device includes: a display panel including a plurality of rows of pixels, a plurality of gate drive lines (GL), and a plurality of light-emission control lines (EM), which are in one-to-one correspondence ( As disclosed above, Figure 8 shows the display apparatus which comprises a plurality of rows of pixels, a plurality of gate line and emission lines (both of these aspects are better shown in Figure 10), in a one-to-one correspondence, i.e. each pixel as gate and emission aspects ); a touch sensitive layer and a touch controller ( Figure 3, [0032] discloses photosensitive devices which are used for fingerprint recognition, i.e. touch sensitive layer with electrodes/cells. Figure 9B shows the alternating display and fingerprint periods, which repeat each frame. [0033] discloses details of the controlling aspects ); and the driving circuit according to claim 11, which is used for driving the display panel.

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant states two major aspects which are allegedly not taught by the prior art Ding. 
	First, Applicant argues that a fingerprint detection period cannot be construed as a touch period. However, examiner disagrees as a subset of touch sensing, as is known in the art, is used synonymously for fingerprint sensing. While there are plenty of art which do draw a distinction between touch sensing and fingerprint sensing, a number of arts, such as the cited Ding, do not differentiate as it can encompass both. Please note that for Ding that each pixel cell has a photosensitive sensing, i.e. for optical sensing. Not only is fingerprint sensing possible, but in general, any type of touch sensing is. Furthermore, using broadest reasonable interpretation, fingerprint input is a type of touch input. To conclude, using broadest reasonable interpretation, as well as what is known in the art, fingerprint sensing is a type of touch sensing. Respectfully, Applicant needs to better define this distinction.
	As for the alternating of the display and touch periods, this is shown in Ding’s Figure 9B, of various periods in which there is a clear separation between display aspects and touch/fingerprint aspects; they are meant to be separate, so as not to interfere with each other. This is detailed in [0066]+ which describe each phase.
	While examiner can appreciate Applicant’s explanation of the sequentially-shifted gate lines, respectfully, additional detail is needed as Applicant’s claims are not commiserate with the arguments. Essentially, the claim language requires an emission signal to be active during the display periods S1-S4 and this is indeed the case, as is shown in Figure 9B, by analyzing EM. Furthermore, during the touch/fingerprint phase S5, there is also an EM pulse. As is established by the alternating display and touch/fingerprint sensing, it is clear that during the touch/fingerprint sensing period, the EM signals are not disabled, but rather, display aspects, i.e. gate driving signals, are disabled, again, as shown. This is the opposite during the display aspects in which the gate driving signals are applied and the EM is at a low level at times during S1-S4. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621